Name: Commission Regulation (EEC) No 888/88 of 30 March 1988 altering the monetary compensatory amounts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 4. 88 Official Journal of the European Communities No L 88/7 COMMISSION REGULATION (EEC) No 888/88 of 30 March 1988 altering the monetary compensatory amounts HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3938/87 is hereby amended as follows : 1 . The columns headed 'Germany' and 'Netherlands' in Part 5 and 8 of Annex I are deleted. However, the amounts for the products falling within heading 0405 of the combined nomenclature, in Part 5 additional codes 7158 and 7159, stand. 2. The columns headed 'Germany' and 'Netherlands' in Part I of Annex I are replaced by those in Annex I hereto. 3 . Annex II is replaced by Annex II hereto. 4. Annex IV is replaced by Annex IV hereto. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Article 12 thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 3938/87 (3), as last amended by Regulation (EEC) No 784/88 (4) ; Whereas Council Regulation (EEC) No 1678/85 (*), as last amended by Regulation (EEC) No 887/88 (*), fixes the conversion rates to be applied in agriculture ; Whereas account must be taken, for the Federal Republic of Germany and the Netherlands, from 1 April 1988 in the beef and veal sector, of the new representative rates fixed in those sectors by Regulation (EEC) No 1678/85 ; whereas the application of the abovementioned provisions leads to an alteration in the compensatory amounts in those sectors, without prejudice to the provisions of Commission Regulation (EEC) No 765/86 (7), as last amended by Regulation (EEC) No 2194/87 (8); Whereas the measures provided for in this Regulation are in accordance with the opinions of the relevant management committees, i Article 2 This Regulation shall enter into force on 1 April 1988. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 March 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 164, 24. 6. 1985, p. 6. (*) OJ No L 182, 3 . 7 . 1987, p. 1 . 0 OJ No L 372, 31 . 12. 1987, p. 1 . (4) OJ No L 82, 28 . 3 . 1988, p. 1 . 0 OJ No L 164, 24. 6. 1985, p. 11 . ( ®) See page 6 of this Official Journal . 0 OJ No L 72, 15. 3. 1986, p. 11 . 0 OJ No L 203, 24. 7. 1987, p. 32. Nr. L 88/8 Offical Journal of the European Communities 1 . 4. 88 ANNEX I PART 1 SECTOR CEREALS Monetary compensatory amounts \ \ l Positive Negative CN code Table Additional code Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc \ l \  1 000 kg  0709 90 60 \ 3,98 4,46 0712 90 19 \ I 3,98 4,46 1001 10 10 l I 6,47 7,25 1001 10 90 \ \ I 6,47 7,25 1001 90 91 \ \ 3,98 4,46 1001 90 99 l \ l 3,98 4,46 l 1002 00 00 \ \ \ 3,78 4,24 1003 00 10 \ l \ 3,78 4,24 1003 00 90 \ \ 3,78 4,24 l 1004 00 10 \ \ \ 3,64 4,08 l 1004 00 90 \ I 3,64 4,08 l 100510 90 \ \ \ 3,98 4,46 l 1005 90 00 l \ I 3,98 4,46 1007 00 90 \ \ I 3,78 4,24 1008 20 00 \ I 3,78 4,24 l 1101 00 00 liI 4,83 5,41 110210 00 \ \ i 4,55 5,10 1102 20 10 l \ \ 5,57 6,25 1102 20 90 I 1,79 2,01 1102 90 10 \ I 3,86 4,32 l 1102 90 30 l II 3,71 4,16 1102 90 90 1 7 285 3,86 4,32 \ 1 7 286 II 3,86 4,32 1103 11 10 |\ II 8,55 9,58 l 1103 11 90 \ II 5,21 5,84 1103 12 00 5,09 5,71 1103 13 11 2 7 287 Il 5,77 6,47 1103 13 19 3 7 288 II 5,42 6,08 I 3 7 289 II 5,77 6,47 l 1103 13 90 4,06 4,55 1103 19 10 II 3,86 4,32 1103 19 30 Il 5,29 5,93 1103 19 90 1 7 285 II 3,86 4,32 1 7 286 3,86 4,32 1103 21 00 li 4,06 4,55 1103 29 10 || 3,86 4,32 ¢ 1103 29 20 IIIl 3,86 4,32 1 . 4. 88 Offical Journal of the European Communities Nr. L 88/9 I ||IIII Positive Negative CN code Table Additional code Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc I II\\  1 000 kg  1103 29 30 IIIl 3,71 4,16 1103 29 40 IIIl "4,06 4,55 1103 29 90 1 7 285 3,86 4,32 l 1 7 286 Il 3,86 4,32 110411 10 3,86 4,32 1104 11 90 IIIIIl 5,29 5,93 * 11041210 IIIl 3,71 4,16 110412 90 IIIl 6,55 7,34 110419 10 Il 4,06 4,55 c 110419 30 \\IIII 3,86 432 110419 50 II 438 4,91 1104 19 99 1 7 285 Il 3,86 432 \ 1 7 286 3,86 432 1104 21 10 \ 3,86 4,32 1104 21 30 Il Il 5,29 5,93 1104 21 50 IlIl 6,05 6,78 1104 21 90 Il 3,86 432 1104 2210 \ 3,71 4,16 1104 22 30 \ ¦ \ 5,09 5,71 1104 22 50 Il 3,71 4,16 1104 22 90 \ \ 3,71 4,16 1104 23 10 || 4,06 4,55 1104 23 30 II 4,06 4,55 1104 23 90 \ Il 4,06 4,55 1104 29 10 4 7 290 3,86 432 \ 4 7 291 3,86 4,32 4 7 292 II 4,06 4,55 l 4 7 293 \ 3,86 432 1104 29 30 4 7 290 3,86 432 I 4 7 291 3,86 4,32 4 7 292 4,06 4,55 I 4 7 293 3,86 4,32 1104 29 91 4,06 4,55 1104 29 95 I 3,86 432 1104 29 99 1 7 285 l 3,86 4,32 1 7 286 l 3,86 432 1104 30 10 \ \ \ 2$9 3,35 1104 30 90 l \ 1,19 1,34 110710 11 l l l 7,08 7,94 110710 19 I l \ 5,29 5,93 110710 91 \ I 6,73 7,54 110710 99 l \ \ 5,03 5,64 1107 20 00 \ \ II 5,86 6,57 1108 11 00 5 7 294 0) 6,16 6,90 \ 5 7 295 0) 6,16 6,90 Nr. L 88/10 Offical Journal of the European Communities 1 . 4. 88 \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal \ DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc \  1 000 kg  1 108 1200 5 7 294 0 5,65 6,33 5 7 295 0 5,65 6,33 1108 13 00 6 7 296 0 5,65 6,33 6 7 297 0 5,65 6,33 1108 14 00 5 7 294 0 5,65 6,33 5 7 295 (') 5,65 6,33 1 108 19 90 5 7 294 (') 5,65 6,33 V 5 7 295 (') 5,65 6,33 1109 00 00 l \ II 8,38 9,40 t 1702 30 91 7 7 318 II 7,37 8,26 1702 30 99 7 7 318 II 5,65 6,33 \ 1702 40 90 \ 5,65 6,33 1702 90 50 I 5,65 6,33 170290 75 IlII 7,70 8,64 \ 1702 90 79 \\IlII 5,39 6,04 2106 90 55 IlII 5,65 6,33 2302 10 10 1 7 622 II   l 1 7 623 II 1,64 1,84 l 2302 10 90 II Il 3,40 3,82 2302 20 10 1,64 1,84 2302 20 90 \ 3,40 3,82 2302 30 10 1,64 1,84 2302 30 90 IlII 3,52 3,95 2302 40 10 IIII 1,64 1,84 2302 40 90 3,52 3,95 2303 10 11 7,48 ¢ 8,39 2309 10 11 2 7 624 0   2 7 625 0 0,48 0,54 2309 10 13 3 7 541 00   3 7 542 00   3 7 543 00   3 7 544 00   3 7 545 00   \ 3 7 546 00   3 7 547 00   3 7 548 00   3 7 549 00   l 3 7 550 00 0,48 0,54 3 7 551 00 0,48 0,54 3 7 552 00 0,48 0,54 3 7 626 00 0,48 0,54 3 7 627 00 0,48 0,54 \ 3 7 628 00 0,48 0,54 3 7 629 00 0,48 0,54 3 7 630 00 0,48 0,54 1 . 4. 88 Offical Journal of the European Communities Nr. L 88/11 II Positive Negative CN code Table Additional code Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal \ IIIl DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc l  1 000 kg  2309 10 13 3 7 631 00 0,48 0,54 \ 2309 10 31 2 7 624 0   2 7 625 0 1,51 1,70 \ 2309 10 33 3 7 541 00   3 7 542 00   l 3 7 543 00   \ I 3 7 544 00   ' 3 7 545 00   l 3 7 546 00  ¢  \ 3 7 547 00  ¢  \ 3 7 548 00   3 7 549 00   \ 3 7 550 00 1,51 1,70 3 7 551 00 1,51 1,70 l 3 7 552 00 1,51 1,70 \ 3 7 626 00 1,51 1,70 * 3 7 627 00 1,51 1,70 \ 3 7 628 00 1,51 1,70 « % 3 7 629 00 1,51 1,70 I 3 7 630 00 1,51 1,70 3 7 631 00 1,51 1,70 2309 10 51 2 7 624 0   2 7 625 0 2,99 3,35 \ 2309 10 53 3 7 541 00   ¢ 3 7 542 00   \ 3 7 543 00   \ \ 3 7 544 00   \ \ 3 7 545 00   3 7 546 00   3 7 547 00   l 3 7 548 00   \ 3 7 549 00   3 7 550 00 2^9 3,35 I 3 7 551 00 2,99 3,35 3 7 552 00 2,99 3,35 i 3 7 626 00 2,99 3,35 3 7 627 00 2,99 3,35 3 7 628 00 2^9 3,35 \ \ 3 7 629 00 2^9 3,35 l 3 7 630 00 2^9 3,35 \ \ 3 7 631 00 2,99 3,35 A 2309 90 31 2 7 624 0   2 7 625 0 0,48 0,54 \ 2309 90 33 3 7 541 00   \ 3 7 542 00   Nr. L 88/12 Offical Journal of the European Communities 1 . 4. 88 \ Positive Negative CN code Table Additional code Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Id Spain Pta Portugal Esc \  1 000 kg  2309 90 33 3 7 543 00   \ l 3 7 544 00   3 7 545 00   3 7 546 00  \ 3 7 547 00   \ 3 7 548 00   3 7 549 00   \ \ 3 7 550 00 0,48 0,54 \ 3 7 551 00 0,48 0,54 3 7 552 00 0,48 0,54 l 3 7 626 00 .0,48 0,54 \ 3 7 627 00 0,48 0,54 3 7 628 00 0,48 0,54 \ 3 7 629 00 0,48 0,54 3 7 630 00 0,48 0,54 3 7 631 00 0,48 0,54 2309 90 41 2 7 624 0   2 7 625 0 1,51 1,70 ' 2309 90 43 3 7 541 00 _  3 7 542 00   \ \ 3 7 543 00   3 7 544 00   3 7 545 00   l l 3 7 546 00   \ 3 7 547 00   \ 3 7 548 00   \ 3 7 549 00   \ I 3 7 550 00 1,51 1,70 I 3 7 551 00 1,51 1,70 3 7 552 00 1,51 1,70 \ 3 7 626 00 1,51 1,70 ! l 3 7 627 00 1,51 1,70 l 3 7 628 00 1,51 1,70 3 7 629 00 1,51 1,70 \ 3 7 630 00 1,51 1,70 l 3 7 631 00 1,51 1,70 l 2309 90 51 2 7 624 0  _ 2 7 625 0 2,99 3,35 \ 2309 90 53 3 7 541 00  _ 3 7 542 00   \ 3 7 543 00   3 7 544 00   l 3 7 545 00   I 3 7 546 00   3 7 547 00   l 1 . 4. 88 Offical Journal of the European Communities Nr. L 88/13 Positive Negative CN code Table Additional code Notes Germany PortugalNether ­lands Fl United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Bfrs/Lfrs Dkr Lit FF Dr £ Irl PtaDM Esc 1 000 kg  2309 90 53 3 3 3 3 3 3 3 3 3 3 3 7 548 7 549 7 550 7 551 7 552 7 626 7 627 7 628 7 629 7 630 7 631 00 00 00 00 00 00 00 oo oo oo 00 2,99 2,99 2,99 2,99 2,99 2,99 2^9 2,99 239 3,35 3,35 3,35 3,35 3,35 335 3,35 3,35 3,35 (') When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product (*) When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of :  milk powder or granules (other than whey),  whey powder or granules,  added casein and/of caseinate. (3) When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried, out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member Slate making use of the option provided in Article 10 of Regulation (EEC) No 1677/85, the applicant must state in the declaration provided for this purpose the complete composition of the product and the exact content by weight of non-milk constituents broken down by tariff heading. No L 88/14 Official Journal of the European Communities 1 . 4. 88 ANNEX II Monetary coefficients Member States Products Germany Nether ­lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal  Beef and veal _ 1,050 1,055 1,010 1,480 1,020 _ _  Milk and milk products   1,122  1,055 1,035 1,480 1,035    Pigmeat   1,075   1,016  1,375 1,021    Sugar   1,138   1,055 1,035 1,376 1,036  1,094  Cereals 0,990 0,990 1,138   1,065 1,035 1,376 1,036  _  Eggs and poultry and albumins   1,087   1,020  1,405     Wine \ -l -l l -! 1,026 1,010 1,341     Processed products (Regulation (EEC) No 3033/80) : I \  to be applied to charges   1,122   1,055 1,035 1,480 1,03.5  1,094  to be applied to refunds :  cereals 0,990 0,990 1,138 __ 1,065 1,035 1,376 1,036 |-  milk   1,122  1,055 1,035 1,480 1,035    sugar   1,138   1,055 1,035 1376 1,036    Jams and marmalades (Regula ­ tion (EEC) No 426/86) 1,138   1,376  Olive oil sector   1,053      1,291   1,010 ANNEX IV Adjustments to be made pursuant to Article 6 (1) of Regulation (EEC) No 3155/85 to the monetary compensatory amounts fixed in advance Subject to the provisions of Article 7 (1) of Regulation (EEC) No 3155/85, the monetary compensatory amounts fixed in advance in the case of the Federal Republic of Germany and the Netherlands from 1 April 1988 until the date set out below, shall be multiplied by the following coefficients : Member State Sector concerned Coefficient Applicable to imports and exports carried out from Federal Republic \ of Germany Cereals 0 1 July 1988 Netherlands Cereals 0 1 July 1988